McClelland, Presiding Judge:
This is an appeal taken by the collector of customs of the port of San Juan, P. R., against values found by the United States appraiser at that port on mahogany lumber imported from Santo Domingo.
The invoice which formed the basis of entry covers lumber of five different sizes, totalling 1,978 feet,- and entry was made at a value of $178 for the entire shipment. On entry the merchandise was claimed to be entitled to entry free of duty under paragraph 1803 of the Tariff Act of 1930, and subject to tax at the rate of $1.50 per 1,000 feet, board measure, under the provisions of section 601 (c) (6) of the Revenue Act of 1932. The merchandise was passed as entered, but it was later discovered that as to two of the sizes referred to on the invoice a separate value should have been found for the reason that it may be dutiable under the provisions of paragraph 404 of the Tariff Act of 1930.
When the case was called for trial, counsel for the plaintiff and the defendant stipulated that the correct value of the lumber was $100 per 1,000 feet, as shown by the private invoice, which was received in evidence as Exhibit 1.
I therefore find the value on the date of exportation of the merchandise described on the invoice as “35 pieces of 3 x 3” and “36 pieces of 4 x 4” to have been $100 per 1,000 feet. Judgment will issue accordingly.